(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, J'r.)
Vista la moción de la apelada solicitando la desestimación de este recurso, la que fué debidamente notificada a la apelante;
Por Cuanto, a la vista celebrada no compareció ninguna de las partes a pesar de haber sido notificadas del señalamiento;
Por cuanto, de la certificación expedida por el Secretario de la corte inferior aparece que desde el día 4 de junio de 1941, fecha en que la demandada radicó su escrito de apelación, no ha solicitado la transcripción de evidencia ni ha hecho gestión alguna para perfec-cionar su apelación,
Por tanto, visto el artículo 59 del reglamento de esta corte, se desestima el recurso por abandono.